DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2020 and 03/02/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1, 3-7 have been allowed.
	Claims 1 have been amended.
	Claims 2 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David L. Tarnoff on 04/05/2021.
The application has been amended as follows: 
Claim 1 have been amended, remaining claims are as filled on 08/21/2020.
Claim.1 (Currently Amended) A vehicle steering control method comprising: further comprising: a steer-by-wire mode in which the clutch is disengaged and a steering angle of the steering wheel and a turning angle of the turnable wheels are controlled based on a turning angle command, and an assisted-control mode in which the clutch is engaged and an assist torque that corresponds to a detected torque from the torque sensor is imparted to the turnable wheels; and the method being such that: when transitioning from the steer-by-wire mode under an autonomous driving mode to the assisted-control mode under a manual driving mode, the assist torque is limited to a value that corresponds to the detected torque from when the clutch is engaged until a prescribed limitation period has passed, the limitation period being a duration that corresponds to a difference in angular velocity between a steering angle velocity and a turning angle velocity, the steering angle velocity being angular velocity on a steering wheel side of the clutch, and the turning angle velocity being angular velocity on a turnable wheels side of the clutch.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s closet prior art of record Kodera (US20180093701A1).
Kodera discloses the steering control device comprises a switching device that switches between transmission and cutoff states. A steering-side actuator applies a steering reaction force to a steering wheel in the cutoff state. A turning-side actuator turns the steered wheels. A controller executes a turning processing of controlling a controlled variable to a command value corresponding to an operation of the steering wheel by controlling the turning-side actuator.
In regards to claim 1, Kodera either individually or in combination with other prior art fails to teach or render obvious a steering wheel, a clutch through which the steering wheel and turnable wheels are able to be mechanically disconnected and connected, a steering actuator that imparts torque to the 
In regards to claim 7, Kodera either individually or in combination with other prior art fails to teach or render obvious a steering wheel; a clutch through which the steering wheel and turnable wheels are able to be mechanically disconnected and connected; a steering actuator that imparts torque to the steering wheel; a turning actuator that causes the turnable wheels to turn; a torque sensor that detects a transmitted torque in a torque transmission system between the steering wheel and the turnable wheels; and Page 5 of 8Serial No.: New - PCT/JP2018/008437 Nat'l Phase Filed: Herewith a turning control unit that has a steer-by-wire mode in which the clutch is disengaged and a steering angle of the steering wheel and a turning angle of the turnable wheels are controlled based on a turning angle command, and an assisted-control mode in which the clutch is engaged and an assist torque that corresponds to a detected torque from the torque sensor is imparted to the turnable wheels, the device being such that: when transitioning from the steer-by-wire mode under an autonomous driving mode to the assisted-control mode under a manual driving mode, the turning control unit limits the assist torque .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SHARDUL D PATEL/Primary Examiner, Art Unit 3662